Exhibit 10.4 Diamond Technologies. Interim Identity Development and Material Collateral Design Rollout. We are excited about the opportunity to partner with Diamond Technologies to develop an interim identity and collateral templates/materials as outlined within the below scope of work. This proposal will cover the necessary scope of work to present a credible brand in the marketplace acting as a temporary brand identity solution until the final identity for Diamond Technologies is developed. Scope of Work Steering Committee Meetings Bi-weekly meetings will take place to provide project status updates, review initiatives and discuss proposed strategies to ensure they are in line with the Diamond Technologies business plan and objectives. This meeting also provides an opportunity for Diamond Technologies to update the team on new business partnerships, product news and other project information. The project kick-off meeting will take place October 1. Bi-weekly meetings will then resume until the end of December 2010. Timing:Bi-Weekly meetings to occur within October 1 - December 31, 2010 Fees:$ 22,500 (based on a $ 7500 monthly rate) Deliverable:Meeting minutes issued 1-2 days after each meeting. Interim Identity Development Watt will work with Diamond Technologies and MCI to develop an interim brand identity including a logo/wordmark and supporting collateral materials. This interim identity is intended to fulfill immediate communication requirements in parallel with the permanent Corporate Identity exercise due for completion in January. A. Interim Name Development and Logo Development Watt will facilitate an interim name discussion meeting with Diamond Technologies and MCI to discuss name options and reach a consensus on an interim brand name. As part of this discussion we begin to investigate the "house of brands" or "branded house" approach. Working with the interim name Watt will develop a temporary logo or wordmark. One round of refinements is included. If additional rounds of refinements are required, a cost will be provided. Timing:2 weeks Fees:$ 14,500 Deliverable:Working name defined and interim logo / wordmark identity developed. 2 Watt International Inc. Please note: the above costs do not include photography and / or illustration. If required, a cost will be provided under a separate cover. If required, Watt can conduct a preliminary (name) trademark search. However, Diamond Technologies will be required to check the final name selected for any trademark conflicts. B. Communication I Collateral Material Rollout - Design and Production Art Watt will develop communication and collateral templates/materials for the following items based on the new interim identity developed (one round of refinements included): a.Business Cards (up to three business cards) b.PowerPoint presentation template (one cover page and up to three body pages) c.Microsoft Word letterhead template d.Sales folder (single fold) Production Art This also includes the production art for up to three business cards, Microsoft letterhead template and 1 sales folder as per printer specifications provided. One round of refinements included. Timing: 2 weeks Fees: $ 20,000 Deliverable: Working name defined and logo / wordmark identity developed. Production artwork files for items listed above. Presentation Reformatting Watt will reformat existing Rophe corporate and product documents for both presentations and "leave-behinds". Reformatting utilizes existing content or copy decks provided by Diamond and the quote is based on three (3) documents with an average presentation size of thirty (30) to fifty (50) slides. Timing: 4-5 business days per presentation weeks Fees: $ 3,500/presentation Deliverable: Reformatted presentations in PowerPoint or program designated by Diamond. 3 Watt International Inc. 3 Watt International Inc. Timing & Fees Summary: Listed below is a summary of the timing and fees we have outlined for the in-scope activates. Proposed Services Estimated Timing Estimated Fees (CAN$) Steering Committee Meetings Bi-Weekly Oct 1 - Dec 31, 2010 $ 22,500 Interim Name Development and Logo Development 2 weeks $ 14,500 Communication /Collateral Material Rollout 2 weeks $ 20,000 Presentation Reformatting (3 presentations) 4-5 business days/ Presentation SUB-TOTAL $ 67,500* * Out-of-Pocket Expenses: These fees exclude all travel costs (airfare. hotels, incidentals), which will be pre-approved by Diamond Technologies and billed through at cost. Costs associated with photography I illustration are also outside the fees quoted and will be provided to you once the photography I illustration scope of work has been determined. An agency contingency fee of 10% is required. ADDITIONAL FEES: Material changes to the project scope, design refinements or approved work, and any additional services not outlined in this assignment will be subject to approval from Diamond Technologies before the changes are initiated. Such additional fees will be quoted and billed separately. Delays, beyond the normal time allocated for reviews and approvals, will cause our fees to increase. We will notify you as this situation arises. and provide you with a statement of impact. 4 Watt International Inc. INVOICING AND PROJECT SPECIFIC CONDITIONS: All fees are quoted in CAN dollars. Applicable taxes are in addition to the fees quoted and are payable by Diamond Technologies. The billing schedule is as follows: · 50% of the estimated fees are due at project commencement; · remaining fees, reconciled against deliverables, will due on January 22, 2011. Please note that payment is required on January 22, 2011. Diamond and Watt will identify an appropriate final billing date to facilitate this. The preferred method of payment is by bank wire transfer. Bank wire details for Watt are: WATT INTERNATIONAL INC - TORONTO BANK ROYAL BANK OF CANADA TORONTO, ONTARIO M5J 2J5CANADA SWIFT CODE ROYCCAT2 TRANSIT # ACCOUNT # 1320456 (CAD) BANK # OUR WORKING RELATIONSHIP Confidentiality Watt will keep strictly confidential all information (the "Confidential Information") regarding the business or activities of Diamond Technologies that Watt may acquire, see, or be informed of as a direct or indirect consequence of negotiating, entering into, or carrying out the terms of this Agreement or any other transaction with Diamond Technologies. Without limiting the generality of the foregoing, Confidential Information shall include the fact and terms of this Agreement, all technical, financial or business information regarding Diamond Technologies business operations, the names of Diamond Technologies customers and suppliers, designs, drawings and specifications in connection with Diamond Technologies business, and any other trade secret or confidential or proprietary information in the possession or control of Diamond Technologies. Watt acknowledges that a/l Confidential Information is the sole and exclusive property of Diamond Technologies. Watt covenants, agrees and undertakes not to make any use or disclosure of any Confidential Information to any person either during or after termination (or expiration) of this Agreement, except as may be specifically authorized by Diamond Technologies 5 Watt International Inc. in writing prior to such use or disclosure. Upon the termination of the term of this Agreement, or at Diamond Technologies written request, Watt shall return to Diamond Technologies or destroy all Confidential Information as Diamond Technologies may determine, disclosed by Diamond Technologies to Watt pursuant hereto and continue to treat as confidential and preserve the confidentiality of all Confidential Information received from Diamond Technologies. This section will survive the termination of this Agreement. Watt agrees not to include or make reference (either expressly or implicitly) to Diamond Technologies or the fact or terms of this Agreement in any advertisements, sales presentations, press releases or otherwise without Diamond Technologies prior written consent, which may be withheld arbitrarily. This section will survive the termination of this Agreement. Understanding Our Services Should current and future projects include any design concept work, this can be subjective, and work of this nature may not result in a product that is in whole utilized by Diamond Technologies. Having expended time, energy, and creative/marketing expertise, Watt needs to be compensated for their work, regardless of Diamond Technologies use of it. Watt is fairly flexible when it comes to minor changes in the scope of work required to complete the project. If there are changes to the scope that materially affect the time it will take to finish, Watt will notify Diamond Technologies of the financial impact as soon as possible. Use of Documents Watt makes commercially reasonable efforts to ensure that all work created does not violate the intellectual property rights of other persons. However, the ultimate responsibility to ensure that no intellectual property rights have been violated rests with Diamond Technologies. Who Owns the Work Once Watt has received payment for invoices relating to the work, Diamond Technologies will be entitled to utilize the final work product created by Watt for its intended purpose, within the agreed geographic boundaries. Watt will take necessary steps to transfer all work including property and moral rights. Attention to Detail As a professional agency, Watt prides itself on attention to detail. That being said, it is Diamond Technologies responsibility to verify the accuracy of final artwork. In the unlikely event that errors are missed, Watt is only responsible for replacing final artwork. 6 Watt International Inc. Materials Watt will store all electronic artwork produced by Watt for a maximum period of two (2) years following the completion of the project. Fees for retrieval of electronic artwork at anytime following the completion of services will be billed on a per hour basis. Termination In the unlikely event that Diamond Technologies wants to stop working with Watt at any time during the project, Watt needs to be compensated for services performed and expenditures made up to the time of termination. Accepted &Agreed as of October 20, 2010. DIAMOND TECHNOLOGIES WATT INTERNATIONAL INC. VINCE LEITAO RANDY REDFORD SIGNATURE SIGNATURE VINCE LEITAO RANDY REDFORD NAME OF AUTHORIZED PERSON RANDY REDFORD (PRINT) PRESIDENT TITLE EVP CREATIVE AND CLIENT SERVICES Oct 20/ 2010 Oct 20/ 2010 DATE DATE TORONTO, ON M5A 3R7 7 Watt International Inc.
